Citation Nr: 9927887	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-33 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder. 

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from February 1968 to 
October 1969 and January 1974 to March 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
Medical and Regional Office Center (M&ROC) in Wichita, 
Kansas.  


FINDING OF FACT

The claim for service connection for bilateral hearing loss 
is not plausible.  


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

When the veteran entered service in October 1967, his hearing 
in the right ear was recorded in pure tone thresholds (in 
decibels) as 20(35), 20(30), 5(15), 20(30), and 5(10) at 500, 
1000, 2000, 3000, and 4000 Hertz (Hz) and 15(30), 10(20), 
15(25), 10(20), and 0(5) decibels at 500, 1000, 2000, 3000, 
4000 (Hz) in the left hear.  The report of a medical 
examination dated in October 1969 reflects that the veteran's 
hearing was recorded as 15/15 feet for whispered and spoken 
voice, bilaterally.  The report of a service medical entrance 
examination dated in January 1974 provides that the veteran's 
hearing was 35, 30, 10, and 40 at 500, 1000, 2000, and 4000 
Hz in the right ear and 20, 30, 15, and 15 decibels at 500, 
1000, 2000, and 4000 Hz in the left ear.  (The figures in 
parentheses are based on International Standards Organization 
(ISO) standards to facilitate date comparison.  American 
Standards Association (ASA) standards were utilized in 
service medical records until November 1967).  

While service medical evidence demonstrates that the veteran 
may have had decreased hearing at the time of service, the 
veteran has not submitted competent medical evidence of a 
current hearing disability which could be related to his 
military service.  Therefore, the Board must find that the 
veteran's claim for service connection for bilateral hearing 
loss is not well grounded.  Brammer v. Derwinski, supra.  

The Board notes that RO in a correspondence dated in July 
1997 informed the veteran that submission of evidence of 
continuity of treatment or diagnosis of a bilateral hearing 
loss within one of following separation from active service 
was required to support the veteran's claim.  To date the 
veteran has not submitted such documentation.  In that 
connection, the Board recognizes the veteran's contention 
that he is entitled to a VA examination to determine the 
nature and extent of his claimed hearing disorder.  As the 
veteran's claim for service connection is not well grounded, 
VA has no obligation to request further development in this 
matter.  Morton v. West, No. 96-1517 (U.S. Vet. App. July 28, 
1999).  As noted supra, the initial burden is on the veteran 
to produce evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection for bilateral hearing 
loss.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

With respect to the claim of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, the veteran indicated in a Statement in Support of 
Claim dated in October 1997 that he was treated at VA 
facilities in 1968, 1969, 1974, and 1975 for paranoid 
schizophrenia.  It appears that efforts to obtain these 
records have not been made.  The Board is of the view that 
such evidence may be pertinent to the veteran's claim and 
should be associated with the veteran's claims file.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  This 
duty extends to a veteran attempting to reopen his claim.  
Graves v. Brown, 8 Vet. App. 522, 524 (1996) (citing 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In Graves, 
the United States Court of Appeals for Veterans Claims 
(Court) held that when a veteran has made an application to 
reopen a claim and the Secretary is on notice of evidence 
which may prove to be new and material but has not been 
submitted with the application, the Secretary has a duty 
under 38 U.S.C.A. § 5103 to inform a claimant of the evidence 
that is necessary to complete the application.  Graves at 
525.  In addition, VA has responsibility for obtaining 
evidence pertinent records in the possession of the 
government.  38 C.F.R. § 3.159(b)(c) (1998).  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim of whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for an acquired psychiatric 
disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  In any event, the RO should 
obtain VA medical records pertaining to 
treatment for schizophrenia in 1968, 
1969, 1974, and 1975.  

2.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and readjudicate 
the new and material issue.  

3.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the 

final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








